 In the Matter of CLEVELAND CONTAINER COMPANYandUNITED PAPER,NOVELTY & Toy WORKERS INTERNATIONAL UNION (C. I. O.)Case No. C-2032.-Decided January 9, 1942Jurisdiction:container manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Harry L. Lodish,of Cleveland, Ohio, for the Board.Mr. W. F. Walker,of Cleveland, Ohio, for the respondent.Mr. Robert Powell,of Cleveland, Ohio, for the Union.Mr. Dexter Delony,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon an amended charge duly filed by the United Paper, NoveltyS Toy Workers International Union, affiliated with the C. I. 0., hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Eighth Region (Cleve-land, Ohio) issued its complaint dated November 10, 1941, againstthe Cleveland Container Company, Cleveland, Ohio, herein called therespondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance : (1) that on various dates during and since July 1941, therespondent discharged, locked out, or temporarily laid off 105 em-ployees listed on appendix "A," attached hereto, because of theirmembership in and activities on behalf of the Union; (2) that duringJuly 1941, the respondent, by its officers and agents, sponsored theformation of the Mutual Benefit Association, herein called the Asso-ciation, and since that time has dominated and interfered with the38 N. L. R. B., No. 24.103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDadministration of the Association and has contributed financial orother support to it; and (3) that by these and other specified acts, therespondent interfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of the Act.On November 10, 1941, prior to the scheduled hearing in the case,the respondent, the Union, and an attorney for the Board, enteredinto a stipulation, subject to the approval of the Board, in settlementof the case.The stipulation provides as follows:IT CIS HEREBY STIPULATED AND AGREED by and among ClevelandContainer Company (hereinafter called the Respondent), UnitedPaper, Novelty & Toy Workers International Union (C. I. 0.)(hereinafter called the Union), and Harry L. Lodish, RegionalAttorney, Eighth Region, National Labor Relations Board, that:IUpon a charge duly filed by the Union, the National LaborRelations Board (hereinafter called the Board) by the RegionalDirector for the Eighth Region, acting pursuant to authoritygranted ih Section 10 (b) of the National Labor Relations Act,49 Stat. 449 (hereinafter called the Act), and pursuant to ArticleII, Section 5 and Article IV, Section 1 of the National LaborRelations Board Rules and Regulations, Series 2, as amended,duly issued a Complaint and Notice of Hearing thereon onNovember 10, 1941, against the Respondent.IIThe Respondent was incorporated under the laws of the Stateof Ohio in 1923 and operates properties in the following cities :Plymouth,Wisconsin;Chicago, Illinois;Detroit,Michigan;Philadelphia, Pennsylvania; Milltown, New Jersey; New York,New York; Long Island City, New York; and Cleveland, Ohio.The Respondent also operates one wholly-owned subsidiary, Wil-lard Paste & Glue Company, Brooklyn, New York.The properties in Cleveland include No. 1 Plant at 10630 BereaRoad and No. 2 Plant at 6201 Barberton Avenue. Only the twoplants in Cleveland are involved in this proceeding.No. 1 Plant purchases annually more than $100,000 worth ofraw materials, including chipboard, kraft paper, tin and glue.More than70-yoof such raw materials come to the plant frompoints outside the State of Ohio.No. 1 Plant produces annuallymore than $200,000 worth of various paper products.More than50% of such products are shipped in interstate commerce topoints outside the State of Ohio. CLEVELAND CONTAINER COMPANY105No. 2 Plant consists of three divisions : No-lap Abrasive Divi-sion,Kraft Division, and Government Division.The raw mate-rials used in the No-lap Abrasive Division amount to more than$100,000 annually and all such materials come from points out-side the State of Ohio. It produces a variety of abrasive prod-ucts amounting to more than $100,000 in value annually, of whichmore than 70% are shipped in interstate commerce to pointsoutside the State of Ohio.The Kraft Division uses annuallyraw materials amounting to more than $50,000, all of which cometo the plant from points outside the State of Ohio. It producesannually more than $100,000 worth of paper products, of whichmore than 70% are sold in interstate commerce to points outsidethe State of Ohio. The Government Division uses annually morethan $100,000 worth of chipboard, kraft paper, glue, asphalt,paraffin and tin, of which more than70%come to the plant frompoints outside the State of Ohio. This division produces annuallymore than $100,000 worth of fiber containers for shells and fuses.Approximately 65% of these are shipped to the Ravenna Arsenal,Ravenna, Ohio before being loaded and transported to other partsof the United States.The remainder are presently being shippedto Pennsylvania.IIIRespondentis engaged in commercewithinthemeaning ofSection 2(6) of the Act.IVThe Union and the Mutual Benefit Association are labor organ-izations within the meaning of Section 2 (5) of the Act.VThe Respondent has offered to persons listed on Appendix "A"full reinstatement to their former positions, without prejudiceto their seniority and other rights and privileges and has madewhole the employees listed in Appendix "B" by payment to themof the sums set forth opposite their names.The Mutual Benefit Association has dissolved and ceased toexist.VIAll parties hereto expressly waive further pleadings, their rightto a hearing and to the making of Findings of Fact and Conclu-sions of Law by the Board, as set forth in Section 10 (b) and (c)of the Act. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDVIIThe Complaint, Notice of Hearing, and the Charge may befiled with the Chief Trial Examiner of the National Labor Rela-tions Board, together with this Stipulation, and shall constitutethe record in this case.VIIIThis Stipulation is subject to the approval of the National LaborRelations Board, and, upon this Stipulation being approved by it,the said Board may enter an Order to the following effect :1.The Respondent, its officers, agents, successors and assignsshall cease and desist from :(a)Circulating or permitting the circulation of statementscalculated to influence its employees not to join or form labororganizations of their own choice.(b) In any manner dominating or interfering with the admin-istration of Mutual Benefit Association, or dominating or inter-fering with the formation or administration of any other labororganization of Respondent's employees.(c)Discouraging its employees from designating their ownrepresentatives for the purposes of collective bargaining.(d)Discouraging membership in United Paper, Novelty & ToyWorkers International Union (C. I. 0.) or in any other labororganization of its employees by discharging or refusing to re-instate any of its employees, or in any other manner discriminat-ing in regard to their hire or tenure of employment, or any termor condition of their employment.(e) In any other manner interfering with, restraining orcoercing employees in the exercise of their right of self-organiza-tion, to form, join or assist labor organizations to bargain col-lectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.2.The Respondent, its officers, agents, successors or assignsshall take the following affirmative action which will effectuatethe policies of the National Labor Relations Act.(a) Inform all of its officers and agents, together with all othersemployed in a supervisory capacity that they shall not in anymanner interfere with, restrain or coerce employees in the exerciseof their rights to self-organization, to form, join or assist labororganizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or CLEVELANDCONTAINER-COMPANY107protection as guaranteed in Section 7 of the National LaborRelations Act.(b)Post immediately in conspicuous places at its plants Nos.1 and 2 in Cleveland, Ohio, and maintain for a period of atleast sixty (60) consecutive days from the date of posting noticesto its employees, copy of which notice is attached hereto andmarked Appendix "C".(c)Notify the Regional Director for the Eighth Region, inwriting, within ten (10) days from the date of this Order ofthe steps the Respondent has taken to comply herewith.IXIt is further stipulated and agreed that any appropriate CircuitCourt of Appeals in the United States may, upon application bythe Board, enter its decree enforcing the Order of the Board inthe form above set out.Respondent waives its rights to contestthe entry of any such decree and its rights to receive notice of thefiling of the application for the entry of such decree.XThis Stipulation contains the entire agreement between theparties, there being no agreement of any kind, verbal or other-wise, which varies, alters or adds to this Stipulation.XIThis Stipulation shall be of no force and effect unless anduntil approved by the Board and if not approved by the Boardnone of the statements recited hereinabove may be used as evidencein any proceeding before the Board.On December 17, 1941, the Board issued an order approving thestipulation,making it a part of the record, and pursuant to ArticleII, Section 36, of the National Labor Relations Board Rules andRegulations-Series 2, as amended, transferred the proceeding to theBoard for the purpose of entry of a decision and order pursuant to theprovisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCleveland Container Company, an Ohio corporation, operates prop-erties in the following cities: Plymouth, Wisconsin; Chicago, Illinois; 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetroit, Michigan; Philadelphia, Pennsylvania; Milltown, New Jer-sey; New York, New York; Long Island City, New York; and Cleve-land, Ohio.The properties in Cleveland include No. 1 Plant and No.2 Plant.Only the two plants in Cleveland are involved in thisproceeding.No. 1 Plant purchases annually more than $100,000 worth of rawmaterials, including chipboard, kraft paper, tin and glue.More than70 percent of such raw materials come to the plant from points outsidethe State of Ohio.No. 1 Plant produces annually more than $200,000worth of various paper products.More than 50 percent of suchproducts are shipped in interstate commerce to points outside theState of Ohio.No. 2 Plant consists of three divisions: No-lap Abrasive DivisionKraft Division, and Government Division.The raw materials usedin the No-lap Abrasive Division amount in value to more than $100,000annually and all such materials come from points outside the Stateof Ohio. It produces a variety of abrasive products amounting tomore than $100,000 in value annually, of which more than 70 percentare shipped in interstate commerce to points outside the State of Ohio.The Kraft Division uses annually raw materials amounting to morethan $50,000, all of which come to the plant from points outside theState of Ohio. It produces annually more than $100,000 worth ofpaper products, of which more than 70 percent are sold in interstatecommerce to points outside the State of Ohio.The Government Divi-sion uses annually more than $100,000 worth of raw materials of whichmore than 70 percent come to the plant from points outside the Stateof Ohio.This division produces annually more than $100,000 worthof fiber containers for shells and fuses.Approximately 65 percentof these are shipped to the Ravenna Arsenal, Ravenna, Ohio, beforebeing loaded and transported to other parts of the United States.The remainder are presently being shipped to Pennsylvania.As setforth in the stipulation above, the respondent concedes that it isengaged in interstate commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board herebyorders that the Cleveland Container Company, its officers, agents,successors,and assigns,shall:, CLEIVELAND CONTAINER COMPANY1091.Cease and desist from :(a) Circulating or permitting the circulating of statements calcu-lated to influence its employees not to join or form labor organizationsof their own choibe.(b) In any manner dominating or interfering with the administra-tion of Mutual Benefit Association, or dominating or interfering withthe formation or administration of any other labor organization ofRespondent's employees.(c)Discouraging its employees from designating their own repre-sentatives for the purposes of collective bargaining.(d)Discouraging membership in United Paper, Novelty & ToyWorkers International Union (C. 1. 0.) or in any other labor organiza-tion of its employees by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition of theiremployment.(e) In any other manner interfering with, restraining or coercingemployees in the exercise of their right of self-organization, to form,join or assist labor organizations to bargain' collectively through repre-sentatives of their own choosing and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the National Labor Relations Act.2.The Respondent, its officers, agents, successors or assigns shall takethe following affirmative action which will effectuate the policies of theNational Labor Relations Act.(a) Inform all of its officers and agents, together with all othersemployed in a supervisory capacity that they shall not in any mannerinterfere with, restrain or coerce employees in the exercise of theirrights to self-organization, to form, join or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7of the National Labor Relations Act.(b)Post immediately in conspicuous places at its plants Nos. 1 and2 in Cleveland,, Ohio, and maintain for a period of at least sixty (60)consecutive days from the date of posting notices to its employees, copyof which notice is attached hereto and marked Appendix "C".(c)Notify the Regional Director for the Eighth Region, in writing,within ten (10) days from the date of this Order of the steps theRespondent has taken to comply herewith. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AJacqueline FazioBetty SmithElma WischmeierAnn AnthonyRuth PfarrJean FraschettiRichard DieckhonerMichael SavanaClifford J. RuzzaAlbert JanowitzWm. W. RiceLillian RonczkaStellaRonczkaFrank AmmerAlbert ButlerSteve CabanJan CalfeeLeroy CalvertLester CookCarl BohlySam GougeWilliam GrayCharlie MooreHenry NorrisNick PagliaDee SamplesFestus TalleyWilliam TalleyWilliam HorsfallHubert JenkinsRichard KellyWilliam VaskoJoseph StorerHelen AlexsovitchStella AniukEllen BloomCatherine BorrelliAnna BouchinesCelia BednarLeonora BernadineMary BrasdovichVictoriaBuzinskiZola BucknerCarroll CampbellTherese CvelbarMargaret DareAnn DolenceArline DomminCatherine DooleyPhilomena DunsAnna ChilcottKatherine DavidsonAnna DienesThelma ElliottPearl EltoMary EnglishCatherine FolmerAnna FranzMary GladysMary GalehouseMary GallucciHazel OestreichMary PaceviczDarleen PetersWanda PetersJulia RashiHarriett RomanoMary RankinAlma SchlegelAnn SkerliNettie SliszMay SteppenbackerBessie SteputisOlive StorchHelen ThompsonVirginia TurnerArlouine TagliaferroKatherine UhlerIrene HaleMarian HawkinsCecelia HlavatyOuida HarrisonDorothy HoagMary Jacobs CLEVELAND CONTAINER COMPANY111Margaret JericElsie KennellyMarkaret KoepfMildred KasselMargaret KatonaHelen KreyslerKatherine KellyMabel KilbaneMargaret LorenceDoris McDermotIsabell MammArlene MatowitzMary MerholzRitz MerholzHelen MirandaClara VajdaAnn WheatonAnna WodiszLouella ZellerCelia ZurowskiKyle ScottAPPENDIX BLillianRonczka____________________________ $110.16Stella Ronczka______________________________110.16Richard Dieckhoner_________________________ 153.00APPENDIX CNOTICE TO EMPLOYEESPursuant to a stipulation made and entered into by and amongCleveland Container Company, United Paper, Novelty & Toy Work-ers International Union (C. I. 0.), and the Eighth Regional Officeof the National Labor Relations Board, providing for the entry ofan order by the Board and a decree by an appropriate Circuit Courtof Appeals, the Company hereby notifies you that:1.The Company guarantees to each of its employees the rightsset forth in the National Labor Relations Act as follows:"Section 7. Employees shall have the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bar-gaining or other mutual aid or protection."2.The Company will not interfere with, restrain, or coerceemployees in the exercise of these rights. Its officers and agentswill not make speeches or in any other manner attempt to per-suade employees not to exercise these rights.3.The Company will not dominate or interfere with the for-mation or administration of any labor organization or contributefinancial or other support to it.You are hereby advised thatthe Mutual Benefit Association has ceased to function as a labororganization, and the Company will not inspire the formationof any successor organization. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Company will not discharge or in any manner dis-criminate against employees because of membership in or activi-ties in behalf of any labor organization.5.The Company will bargain collectively with employees, sub-ject to provisions of Section 9 of the National Labor RelationsAct.The Company will cooperate in the holding of an electionto be conducted by the National Labor Relations Board to deter-mine which organization, if any, the employees desire to repre-sent them for purposes of collective bargaining.The Companywill bargain in good faith with any labor organization which asa result of the election may be certified by the Board.6.Superintendents, foremen and other supervisory employeesare hereby instructed that the policy of the company is as statedabove and they are not to say anything or do anything whichwould give any employee any impression to the contrary.7.All employees of the Company are hereby instructed thatthis notice is not to be removed, defaced, or hidden by otherobjects in any manner, and that this notice is to remain postedfor a period of sixty (60) consecutive days from this date.CLEVELANDCONTAINER COMPANY,ByDated this - day of January, 1942.